Memorandum by the Court.
Appeal from an order of Family Court which denied petitioner’s application for an order awarding custody of the daughter of the parties hereto or, in the alternative, increasing visitation privileges. From a reading of the present record it would appear that a change in visitation privileges was justified. However, the respondent admitted in his brief that since the order was made, there have been changes in the visitation privileges. We would further note that the mother at any time, for sufficient cause, may apply to the Family Court for additional or further visitation privileges. Order affirmed, without costs. Herlihy, P. J., Staley, Jr., Greenblott, Cooke and Sweeney, JJ., concur in memorandum by the court.